Exhibit 10.2

FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.

 

     )   

In the Matter of

   )       )    ORDER TO

APPALACHIAN COMMUNITY BANK

   )    CEASE AND DESIST

ELLIJAY, GEORGIA

   )       )    FDIC-09-010b

(Insured State Nonmember Bank)

   )         )   

Appalachian Community Bank, Ellijay, Georgia (“Bank”), having been advised of
its right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound
banking practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(1), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with a representative for the Legal Division of the Federal Deposit Insurance
Corporation (“FDIC”) and the Commissioner (the “Commissioner”) for the State of
Georgia, Department of Banking and Finance (the “Department”), dated the 17th
day of April, 2009, whereby solely for the purpose of this proceeding and
without admitting or denying the alleged charges of unsafe or unsound banking
practices and violations of law and/or regulations, the Bank consented to the
issuance of an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the
Commissioner. The Commissioner may issue an order to cease and desist pursuant
to section 7-1-91 of the Official Code of Georgia Annotated, GA Code Ann.
Section 7-1-91(1985).



--------------------------------------------------------------------------------

The FDIC and the Commissioner considered the matter and determined that they
have reason to believe that the Bank has engaged in unsafe or unsound banking
practices and has committed violations of law and/or regulations. The FDIC and
the Commissioner, therefore, accepted the CONSENT AGREEMENT and issued the
following:

ORDER TO CEASE AND DESIST

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of law and/or regulation:

 

  (a) operating with a board of directors (“Board) that has failed to provide
adequate supervision over and direction to the management of the Bank;

 

  (b) operating with management whose policies and practices are detrimental to
the Bank and jeopardize the safety of its deposits;

 

  (c) operating with a large volume of poor quality loans;

 

  (d) following hazardous lending and lax collection policies and practices;

 

  (e) operating in such a manner as to produce operating losses;

 

  (f) operating with inadequate equity capital in relation to the volume and
quality of assets held by the Bank;

 

  (g) operating with inadequate provisions for liquidity and funds management;

 

  (h) operating with inadequate allowance for loan and lease losses (“ALLL”);

 

2



--------------------------------------------------------------------------------

  (i) operating with excessive concentrations of commercial real estate (“CRE”)
and acquisition, development, and construction (“ADC”) loans;

 

  (j) operating in violation of laws and/or regulations, and in contravention of
statements of policy and guidance as more fully described on pages 13 through 18
of the Report of Examination of the Bank dated September 29, 2008 (“Report”).

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

BOARD OF DIRECTORS

1. Beginning with the effective date of this ORDER, the Board shall increase its
participation in the affairs of the Bank, assuming full responsibility for the
approval of sound policies and objectives and for the supervision of all of the
Bank’s activities, consistent with the role and expertise commonly expected for
directors of banks of comparable size. This participation shall include meetings
to be held no less frequently than monthly at which, at a minimum, the following
areas shall be reviewed and approved: reports of income and expenses; new,
overdue, renewal, insider, charged-off, and recovered loans; investment
activity; operating policies; and individual committee actions. Board minutes
shall document these reviews and approvals, including the names of any
dissenting directors.

COMPLIANCE WITH ORDER

2. Within 30 days from the effective date of this ORDER, the Board shall
establish a Board committee (“Directors’ Committee”), consisting of at least
four members, to oversee the Bank’s compliance with the ORDER. Three of the
members of the

 

3



--------------------------------------------------------------------------------

Directors’ Committee shall not be officers of the Bank. The Directors’ Committee
shall receive from Bank management monthly reports detailing the Bank’s actions
with respect to compliance with the ORDER. The Directors’ Committee shall
present a report detailing the Bank’s adherence to the ORDER to the Board at
each regularly scheduled Board meeting. Such report shall be recorded in the
appropriate minutes of the Board’s meeting and shall be retained in the Bank’s
records. Establishment of this committee does not in any way diminish the
responsibility of the entire Board to ensure compliance with the provisions of
this ORDER.

MANAGEMENT

3. (a) Within 60 days from the effective date of this ORDER, the Bank shall have
and retain qualified management. Each member of management shall have
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank. Each member of management shall be provided
appropriate written authority from the Bank’s Board, with such authority
recorded in the Board minutes, to implement the provisions of this ORDER.
Management shall include:

(i) a chief executive officer with proven ability in managing a bank of
comparable size and complexity and in effectively implementing lending,
investment and operating policies in accordance with sound banking practices;

(ii) a senior lending officer with a significant amount of appropriate lending,
collection, and loan supervision experience, and experience in upgrading a low
quality loan portfolio; and

 

4



--------------------------------------------------------------------------------

(iii) a chief operations officer with a significant amount of appropriate
experience in managing the operations of a bank of similar size and complexity
in accordance with sound banking practices.

(b) The qualifications of management shall be assessed on its ability to:

(i) comply with the requirements of this ORDER;

(ii) operate the Bank in a safe and sound manner;

(iii) comply with applicable laws and regulations; and

(iv) restore all aspects of the Bank to a safe and sound condition, including
asset quality, earnings, capital adequacy, earnings, management effectiveness,
risk management, liquidity and sensitivity to market risk.

(c) During the life of this ORDER, the Bank shall notify the Supervisory
Authorities in writing when it proposes to add any individual to the Bank’s
Board or employ any individual as a senior executive officer, as that term is
defined in section 303.102 of the FDIC’s Rules and Regulations, 12 C.F.R. §
303.102. The notification should include a description of the background and
experience of the individual or individuals to be added or employed and must be
received at least 30 days before such addition or employment is intended to
become effective. If the Regional Director issues a notice of disapproval
pursuant to section 32 of the Act, 12 U.S.C. § 1831i, with respect to any
proposed individual, then such individual may not be added or employed by the
Bank.

CAPITAL

4. (a) Within 90 days from the effective date of this ORDER, the Bank shall have
Tier 1 capital in such an amount as to equal or exceed eight percent (8%) of the

 

5



--------------------------------------------------------------------------------

Bank’s total assets and a total risk based capital in such an amount as to equal
or exceed ten percent (10%) of the Bank’s total risk-weighted assets.
Thereafter, during the life of this ORDER, the Bank shall maintain Tier 1
capital in such an amount as to equal or exceed eight percent (8%) of the Bank’s
total assets and a total risk based capital in such an amount as to equal or
exceed ten percent (10%) of the Bank’s total risk-weighted assets.

(b) Within 30 days from the effective date of this ORDER, the Bank shall develop
and adopt a plan to meet the minimum risk-based capital requirements for a
well-capitalized bank, as described in the FDIC Statement of Policy on
Risk-Based Capital contained in Appendix A to Part 325 of the FDIC’s Rules and
Regulations, 12 C.F.R. Part 325, Appendix A. The Plan shall be in a form and
manner acceptable to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

(c) The level of Tier 1 capital to be maintained during the life of this ORDER
pursuant to Subparagraph 4(a) shall be in addition to a fully funded ALLL, the
adequacy of which shall be satisfactory to the Supervisory Authorities as
determined at subsequent examinations and/or visitations.

(d) Any increase in Tier 1 capital necessary to meet the requirements of
Paragraph 4(a) of this ORDER may not be accomplished through a reduction from
the Bank’s ALLL.

(e) For the purposes of this ORDER, the terms “Tier 1 capital,” “risk-weighted
assets,” and “total assets” shall have, the meanings ascribed to them in Part
325 of the FDIC’s Rules and Regulations, 12 C.F.R. §§ 325.2(s), 325.2(v), and
325.2(x).

 

6



--------------------------------------------------------------------------------

ALLOWANCE FOR LOAN AND LEASE LOSSES

5. Within 30 days from the effective date of this ORDER, the Board shall review
the adequacy of the ALLL and shall revise its policy for determining the
adequacy of the ALLL, and such policy shall be comprehensive. For the purpose of
this determination, the adequacy of the ALLL shall be determined after the
charge-off of all loans or other items classified “Loss”. The policy shall
provide for a review of the allowance at least once each calendar quarter. Said
review should be completed at least twenty-one (21) days after the end of each
calendar quarter, in order that the findings of the Board with respect to the
ALLL may be properly reported in the quarterly Reports of Condition and Income.
The review should focus on the results of the Bank’s internal loan review, loan
and lease loss experience, trends of delinquent and non-accrual loans, an
estimate of potential loss exposure of significant credits, concentrations of
credit, and present and prospective economic conditions. A deficiency in the
ALLL shall be remedied in the calendar quarter it is discovered, prior to
submitting the Report of Condition, by a charge to current operating earnings.
The minutes of the Board meeting at which such review is undertaken shall
indicate the results of the review. The Bank’s policy for determining the
adequacy of the ALLL and its implementation shall be satisfactory to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

LIQUIDITY AND FUNDS MANAGEMENT

6. (a) Within 60 days from the effective date of this ORDER, the Bank shall
review, revise, and adopt its written liquidity, contingency funding, and funds
management policy to provide effective guidance and control over the Bank’s
funds management activities, which policy shall include, at a minimum, revisions
to address all

 

7



--------------------------------------------------------------------------------

items of criticism enumerated on page 11 of the Report. Such policy and its
implementation shall be in a form and manner acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations. The
revised policy shall provide for a periodic review of the Bank’s deposit
structure.

(b) Within 60 days from the effective date of this ORDER, the Bank shall
implement adequate models for managing liquidity.

(c) The Bank shall calculate monthly the liquidity and dependency ratios,
following the format utilized internally, and provide the calculations to the
Board for review with such review noted in the Board minutes.

BROKERED DEPOSITS

7. While this ORDER is in effect, the Bank shall give written notice to the
Supervisory Authorities at such time as the Bank intends to make use of brokered
deposits or increase the amount of brokered deposits above the amount
outstanding on the date of the Report. The notification should indicate how the
brokered deposits are to be utilized with specific reference to credit quality
or investments/loans and the effect on the Bank’s fund position and
asset/liability matching. The Supervisory Authorities shall have the right to
reject the Bank’s plan for utilizing brokered deposits and may request periodic
progress reports on the level, source, and use of brokered deposits within the
Bank’s plan. For purposes of this ORDER, brokered deposits are defined as
described in section 337.6(a)(2) of the FDIC’s Rules and Regulations, 12 C.F.R.
§ 337.6(a)(2), to include any deposits funded by third party agents or nominees
for depositors, including deposits managed by a trustee or custodian when each
individual beneficial interest is entitled to or asserts a right to federal
deposit insurance.

 

8



--------------------------------------------------------------------------------

CASH DIVIDENDS

 

8. The Bank shall not pay cash dividends without the prior written consent of
the Supervisory Authorities.

CHARGE-OFF AND REDUCTION OF CLASSIFIED ITEMS

9. (a) Within 10 days from the effective date of this ORDER, the Bank shall
eliminate from its books, by charge-off or collection, all assets or portions of
assets classified “Loss” and fifty percent (50%) of all assets or portions of
assets classified “Doubtful” in the Report that have not been previously
collected or charged off. (If an asset classified “Doubtful” is a loan or a
lease, the Bank may, in the alternative, increase its ALLL by an amount equal to
fifty percent (50%) of the loan or lease classified “Doubtful.”) Elimination of
these assets through proceeds of other loans made by the Bank is not considered
collection for purposes of this paragraph.

(b) Additionally, while this ORDER remains in effect, the Bank shall, within 30
days of the receipt of any official Report of Examination of the Bank from the
Supervisory Authorities, eliminate from its books, by collection, charge-off, or
other proper entries, the remaining balance of any assets classified “Loss” and
fifty percent (50%) of those classified “Doubtful”, unless otherwise approved in
writing by the Supervisory Authorities.

(c) This provision shall further require a reduction in the aggregate balance of
assets classified “Substandard” and “Doubtful” in the Report in accordance with
the following schedule. For purposes of this paragraph, “number of days” means
number of days from the effective date of this ORDER.

 

9



--------------------------------------------------------------------------------

(i) Within 180 days, a reduction of twenty percent (20%) in the balance of
assets classified “Substandard” or “Doubtful.”

(ii) Within 360 days, a reduction of forty percent (40%) in the balance of
assets classified “Substandard” or “Doubtful.”

(iii) Within 540 days, a reduction of sixty percent (60%) in the balance of
assets classified “Substandard” or “Doubtful;”

(iv) Within 720 days, a reduction of seventy-five percent (75%) in the balance
of assets classified “Substandard” or “Doubtful.”

(d) The requirements of subparagraph 9(c) of this ORDER are not to be construed
as standards for future operations and, in addition to the foregoing, the Bank
shall eventually reduce the total of all adversely classified assets. Reduction
of these assets through proceeds of other loans made by the Bank is not
considered collection for the purpose of this paragraph. As used in subparagraph
9(c) the word “reduce” means:

(i) to collect;

(ii) to charge-off; or

(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the Supervisory
Authorities.

NO ADDITIONAL CREDIT

10. (a) Beginning with the effective date of this ORDER, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected. The requirements of this paragraph shall not prohibit the Bank from
renewing (after collection in cash of interest due from the borrower) any credit
already extended to any borrower.

 

10



--------------------------------------------------------------------------------

(b) Additionally, during the life of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Substandard” and is uncollected.

(c) Subparagraph 10(b) shall not apply if the Bank’s failure to extend further
credit to a particular borrower would be detrimental to the best interests of
the Bank. Prior to the extending of any additional credit pursuant to this
paragraph, either in the form of a renewal, extension, or further advance of
funds, such additional credit shall be approved by a majority of the Board, or a
designated committee thereof, who shall certify, in writing:

(i) why the failure of the Bank to extend such credit would be detrimental to
the best interests of the Bank;

(ii) that the Bank’s position would be improved thereby; including an
explanatory statement of how the Bank’s position would be improved; and

(iii) an appropriate workout plan has been developed and will be implemented in
conjunction with the additional credit to be extended.

The signed certification shall be made a part of the minutes of the Board or
designated committee, and a copy of the signed certification shall be retained
in the borrower’s credit file.

 

11



--------------------------------------------------------------------------------

LOAN REVIEW

11. (a) Within 60 days of the effective date of this ORDER the Board shall
revise, adopt, and implement an independent loan review program that will
provide for a periodic review of the Bank’s loan portfolio and the
identification and categorization for problem credits. At a minimum, the system
shall provide for:

(i) prompt identification of loans with credit weaknesses that warrant the
special attention of management, including the name of the borrower, amount of
the loan, reason why the loan warrants special attention; and assessment of the
degree of risk that the loan will not be repaid according to its terms:

(ii) action plans to reduce the Bank’s risk exposure from each identified
relationship;

(iii) prompt identification of all outstanding balances and commitments
attributable to each obligor identified under the requirements of Subparagraph
11(i), including outstanding balances and commitments attributable to related
interests of such obligors, including the obligor of record, relationship to the
primary obligor identified under Subparagraph 11(i), and an assessment of the
risk exposure from the aggregate relationship;

(iv) identification of trends affecting the quality of the loan portfolio,
potential problem areas, and action plans to reduce the Bank’s risk exposure;

(v) assessment of the overall quality of the loan portfolio;

(vi) identification of credit and collateral documentation exceptions and an
action plan to address the identified deficiencies;

 

12



--------------------------------------------------------------------------------

(vii) identification and status of violations of laws or regulations with
respect to the lending function and an action plan to address the identified
violations;

(viii) identification of loans that are not in conformance with the Bank’s
lending policy and an action plan to address the identified deficiencies;

(ix) identification of loans to directors, officers, principal shareholders, and
their related interests;

(x) an assessment of the ability of individual members of the lending staff to
operate within the framework of the Bank’s loan policy and applicable laws,
rules, and regulations; and an action plan to address the identified
deficiencies; and

(xi) a mechanism for reporting periodically, but in no event less than
quarterly, the information developed in Subparagraphs 11(a)(i) through 11(a)(x)
above to the Board and the audit committee. The report should also describe the
action(s) taken by management with respect to problem credits.

The Bank shall submit the program to the Supervisory Authorities for review and
comment. Within 30 days from receipt of any comment from the Supervisory
Authorities, and after due consideration of any recommended changes, the Bank
shall approve the program, which approval shall be recorded in the minutes of
the Board meeting. Thereafter, the Bank shall implement and fully comply with
the program. Upon implementation, a copy of each report shall be submitted to
the Board, as well as documentation of the actions taken by the Bank or
recommendations to the Board that address identified deficiencies in specific
loan relationships or the Bank’s policies, procedures, strategies, or other
elements of the Bank’s lending activities. Such reports and recommendations, as
well as any resulting determinations, shall be recorded and retained in the
minutes of the meeting of the Board.

 

13



--------------------------------------------------------------------------------

LENDING AND COLLECTION POLICIES

12. (a) Within 90 days from the effective date of this ORDER, the Bank shall
revise, adopt, and implement a written lending, underwriting and collection
policy to provide effective guidance and control over the Bank’s lending
function, which policy shall include, at a minimum, revisions to address
criticisms and recommendations enumerated on page 2 through 5 of the Report
pertaining to the administration of ADC loans as well as CRE lending and
specific guidelines for placing loans on a nonaccrual basis. In addition, the
Bank shall obtain adequate and current documentation for all loans in the Bank’s
loan portfolio and adopt procedures for leverage financing. Such policy and its
implementation shall be in a form and manner acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

(b) Within 30 days from the effective date of this ORDER, the Board shall adopt
and implement a policy limiting the use of loan interest reserves. Such policy
shall confine the use of interest reserves to properly underwritten ADC loans
where development or building plans have specific timetables that commence
within a reasonable time of the loan’s approval and that include realistic
completion dates. Interest reserves shall be used only for payment of interest
on ADC loans for projects that are progressing according to their timetables.
Interest reserves may be supplemented only with the prior written approval of
the Board or a committee thereof, so long as the approval documents a prudent
reason for the supplement.

 

14



--------------------------------------------------------------------------------

REDUCE CONCENTRATIONS OF CREDIT

13. (a) Within 60 days from the effective date of this ORDER, the Bank shall
perform a risk segmentation analysis with respect to concentrations of credit.
Concentrations should be stratified as the Board deems appropriate, but shall
include concentrations identified by industry, geographic distribution,
underlying collateral, direct or indirect extensions of credit to or for the
benefit of any borrowers dependent upon the performance of a single developer or
builder, and other asset groups that are considered economically related. The
Board should refer to the interagency guidance on Concentrations in Commercial
Real Estate Lending, Sound Risk Management Practices, for information regarding
risk segmentation analysis. A copy of the analysis shall be provided to the
Supervisory Authorities. The analysis shall be in a form and manner acceptable
to the Supervisory Authorities as determined at subsequent examinations and/or
visitations.

(b) Within 90 days from the effective date of this ORDER, the Bank shall adopt
and submit to the Supervisory Authorities a plan to reduce the Bank’s
concentration of credit in ADC and CRE loans.

PLAN FOR EXPENSES AND PROFITABILITY

14. (a) Within 60 days from the effective date of this ORDER, the Bank shall
formulate and fully implement a written plan and a comprehensive budget for all
categories of income and expense. The plan and budget required by this paragraph
shall include formal goals and strategies, consistent with sound banking
practices and taking into account the Bank’s other written policies, to improve
the Bank’s net interest margin, increase interest income, reduce discretionary
expenses, control overhead, and improve

 

15



--------------------------------------------------------------------------------

and sustain earnings of the Bank. The plan shall include a projected balance
sheet and a description of the operating assumptions that form the basis for and
adequately support major projected income and expense components. Thereafter,
the Bank shall formulate such a plan and budget by November 30 of each
subsequent year. The plan and budget required by Subparagraph 14(a) of this
ORDER shall be acceptable to the Supervisory Authorities as determined at
subsequent examinations and/or visitations.

(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan and budget required by
Subparagraph 14(a) of this ORDER and shall record the results of the evaluation,
and any actions taken by the Bank, in the minutes of the Board meeting at which
such evaluation is undertaken.

VIOLATIONS OF LAW AND

CONTRAVENTIONS OF STATEMENTS OF POLICY

15. Within 60 days from the effective date of this ORDER, the Bank shall
eliminate and/or correct all violations of law, which are more fully set out on
pages 13 through 17 of the Report. Within 60 days from the effective date of
this ORDER, the Bank shall also correct all contraventions of FDIC Statements of
Policy and Interagency Guidance which are more fully set out on pages 17 and 18
of the Report. In addition, the Bank shall take all necessary steps to ensure
future compliance with all applicable laws, regulations, statements of policy,
and regulatory guidance.

DISCLOSURE

16. Following the effective date of this ORDER, the Bank shall send to its
shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting. The
description shall fully

 

16



--------------------------------------------------------------------------------

describe the ORDER in all material respects. The description and any
accompanying communication, statement, or notice shall be sent to the FDIC,
Division of Supervision and Consumer Protection, Accounting and Securities
Disclosure Section, 550 17th Street, N.W., Room F-6066, Washington, D.C. 20429
and to the Commissioner, Georgia Department of Banking and Finance, 2990
Brandywine Road, Suite 200, Atlanta, Georgia 30341-5565, at least fifteen
(15) days prior to dissemination to shareholders. Any changes requested to be
made by the FDIC and Commissioner shall be made prior to dissemination of the
description, communication, notice, or statement.

PROGRESS REPORTS

17. Within 30 days of the end of the first calendar quarter following the
effective date of this ORDER, and within 30 days of the end of each calendar
quarter thereafter, the Bank shall furnish written progress reports to the
Supervisory Authorities detailing the form and manner of any actions taken to
secure compliance with this ORDER and the results thereof. Such reports shall
include a copy of the Bank’s Report of Condition and the Bank’s Report of
Income. Such reports may be discontinued when the corrections required by this
ORDER have been accomplished and the Supervisory Authorities have released the
Bank in writing from making further reports.

 

17



--------------------------------------------------------------------------------

This ORDER shall become effective immediately upon the date of its issuance. The
provisions of this ORDER shall remain effective and enforceable except to the
extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside by the FDIC. Pursuant to
delegated authority.

Dated at Atlanta, Georgia, this 24th day of April, 2009.

 

/s/ Mark S. Schmidt

Mark S. Schmidt

Regional Director

Atlanta Region

Federal Deposit Insurance Corporation

The Georgia Department of Banking and Finance (“Department”), having duly
approved the foregoing ORDER, and the Bank, through its Board, agree that the
issuance of said ORDER by the FDIC shall be binding as between the Bank and the
Georgia Commissioner of Banking and Finance to the same degree and to the same
legal effect that such ORDER would be binding if the Department had issued a
separate ORDER that included and incorporated all of the provisions of the
foregoing ORDER, pursuant to section 7-1-91 of the Official Code of Georgia
Annotated, GA Code Ann. § 7-1-91(1985).

Dated this 24th of April, 2009.

 

/s/ Robert M. Braswell

Robert M. Braswell

Commissioner

Department of Banking and Finance

State of Georgia

 

18